Title: From Louisa Catherine Johnson Adams to George Washington Adams, 21 November 1819
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				N 1
					My dear George
					Washington 21 Novbr. 1819
				
				I have at length received your Letter, after having unpatiently waited untill your more important avocations were so far terminated, as to permit you to think of so trifling a personage as your Mother—As however the period is arrived at which you have some little time to spare, I avail myself with pleasure of the opportunity thus offerered, of renewing a correspondence so warmly urged during my last visit to Boston.I have not met with the Poem you have been reading, but have heard it highly spoken of—Altho’ Rogers is unquestionably a beautiful and elegant Poet, there is a monotonous sweetness in the extreme regularity of his lines, which like the features of a very regularly beautiful Woman, soon pall upon the sight, unless illimuned by the bright rays of animation; which however so rarely happens, that we gaze on her with that sort of admiration with which we admire a fine marble bust, until at last we seem chilled by the coldness of its atmosphere, and lose rappidly the sense of pleasure which was excited by its first effect—There is something apathetical in mere beauty, and we turn from it with involuntary pain, when it is not enlightened by the brilliant spark of animated intelligence. This is not the case of our Poet, but it is the close research of art, which wearies by its minuteness, and which damps if it does not destroy the ethereal glow of genius, which must burst now and then in wildest majesty, in spite of rule or regulation—My ideas on this subject will probably possibly not meet yours—they are probably altogether incorrect, and proceed from a want of taste—to this I readily agree—and it is only to you who are too independent and rational to found your judgement on the opinions of another, that I would thus freely write; clearly convinced that you can answer all the objections by solid argument and disprove my assertions if they do not please you—Don Juan I have not seen—but understand that he has acquired even a worse reputation in the hands of Lord Byron than he has hitherto been wont to bear; which appeared to be a thing nearly impossible—His Lordship having brought his Wife into action in this Poem, we are naturally led to believe that he himself assumes the character of the Hero; and having drawn from the very inward life (which I believe no one boasted of before,) it is not extraordinary that he should have done himself justice in full—It would be difficult I believe on the great theatre of the world, to find a more sublime or a more libertine devil, than his general reputation makes him, and he may certainly glory in the greatness of his vices—Adieu—I like your reading Club provided you admit those to share the labour, who have not, but who might by this means improve themselves, and attain to a high standard of excellence, in this art; one of those most adapted to render a man agreeable, and to charm in domestic life—In this talent you my Son excel, and should I live to attain old age, should we be together; it is one on which I shall build the hope of many a cheering hour, when the eyes which now begin to fail, should shall no longer assist your Most affectionate Mother,
				
					L. C. A—
				
				
			